DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 02 September 2021 have been fully considered but they are not persuasive.
 Applicant states that “MPEP 2144.05 III A states that applicants can rebut a prima facie case of obviousness by showing the criticality of the range and that “the claimed temperature range --i.e., when the gel pack is frozen to a temperature of less than twelve degrees Fahrenheit, the gel filling maintains a temperature under 60 
Additionally, Steen generally teaches that “It is envisaged that the gel used is a non-toxic gel, which is preferably water soluble and has the characteristics of having a high thermal capacity which means that it is possible to cool the device by placing the same in a freezer but the gel material does not freeze and the device remains pliable.  Furthermore, the material retains its cold condition for a relatively long period of time, thereby increasing the effectiveness of the pad when applied to the perineal/rectal area and so reducing the frequency with which the device is required to be replaced.” (Steen Col. 2, lines 41-50).  Therefore, as set forth below, it would have been obvious to one 
The Examiner thanks the Applicant for the additional information regarding the commercial success of the product.  However, to be of probative value, objective evidence must be factually supported by an appropriate declaration (see MPEP §716.01(c)).  Attorney statements are not evidence without a supporting declaration.  However, it is the position of the Examiner that when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness would fail to outweigh the evidence of obviousness.
Applicant argues copying.  However, to be of probative value, objective evidence must be factually supported by an appropriate declaration (see MPEP §716.01(c)) and attorney statements are not evidence without a supporting declaration.  Additionally, more than the mere fact of copying is necessary to make that action significant because copying may be attributable to other factors.  Alleged copying is not persuasive evidence of nonobviousness when the copy is not identical to the claimed product, and the other manufacturer had not expended great effort to develop its own solution (see MPEP §716.06).
Regarding Applicant’s arguments with respect to the affidavit filed 16 February 2021, it is maintained that this affidavit is insufficient to overcome the rejections of the claims.  The facts presented do not establish that the results are in fact unexpected, unobvious, and of statistical and practical significance.  Regarding the showing being commensurate in scope the Examiner disagrees.  The affidavit is specific with respect 
Applicant argues that Evenson discusses using a 5 mm supersonic seal that cannot be used to show or suggest a high frequency sealed edge at least because a supersonic seal, as described by Evenson, does not produce a solid 5 mm high frequency edge and submits that the 5 mm seal shown by Evenson cannot be combined with Ingram at least because the supersonic machines discussed in Evenson are not typically configured to produce a solid seal.  This is not persuasive, as Evenson is being relied upon to teach an optimum width of the seal, and not the high frequency seal itself.  Evenson teaches a containment pant (Figs. 35-36) where a perimeter seal may have any suitable width and may be formed with any suitable method ([0177]) where a preferred perimeter seal width is at least 5, at least 10, at least 15, or at least 20 mm ([0177]) and that this width seal is particularly suitable for use in garments that contain a material and are used to be placed in relation to a user’s crotch ([0177]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the gel pack is partially and/or completely the color black” and it is unclear how something can be both partially and completely something (here a color) in one instance.  It only makes sense for something to either be partially or completely something (here a color).  Therefore, it is suggested that this language be amended to --wherein the gel pack is partially or completely the color black-- and has been interpreted this way for the purpose of the application of prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-9 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,935,595 to Steen (Steen) in view of WO 2018/122710 to Zelaschi et al. (Zelaschi), US 7,799,063 to Ingram et al. (Ingram), US 2014/0018763 A1 to Evenson et al. (Evenson), US 2014/0336544 to Ransom (Ransom), US 2015/0080827 A1 to Fogg (Fogg) and US 6,932,798 B2 to Kudo et al. (Kudo).
Regarding claim 1, Steen teaches an apparatus comprising: a gel filling (gel substance: element 22; column 2, lines 41-61) said gel filling comprising: a gelling agent, an anti-freezing agent, and water (column 2, lines 42-61); a top cover and a bottom cover, said top cover and bottom cover being sealed together to form a sealed gel pack (first layer: element 4; second layer: element 6; column 3, lines 60-63); said top cover and bottom cover measuring between about 20-25 centimeters long and between about 3-4 centimeters wide, when measured flat (column 2, lines 62-67).
Steen does not teach wherein the anti-freezing agent is glycerin and the gelling agent is carboxymethyl cellulose.
Zelaschi teaches wherein the anti-freezing agent is glycerin and the gelling agent is carboxymethyl cellulose (page 9, lines 3-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the glycerin and carboxymethyl cellulose of Zelaschi for the propylene glycol and hydroxy ethyl cellulose in Steen as the gelling and anti-freezing agents.
While the combination of Steen and Zelaschi does not explicitly disclose said gel filling between about 120- 250 grams, said gel filling comprising: 10 - 20% glycerin; 70 - 80% carboxymethyl cellulose ("CMC"); and 5 -15% water; and wherein, when the gel pack is frozen to a temperature of less than twelve degrees Fahrenheit, the gel filling maintains a temperature under 60 degrees Fahrenheit after being placed in skin contact for a minimum of 27 minutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these 
The combination of Steen and Zelaschi does not explicitly disclose that the two covers are sealed having a high frequency seal.  Ingram teaches a therapeutic hot/cold pack (title) where the outer envelope serves to contain the thermal media and that the envelope may utilize sewing, gluing, stitching, ultrasonics, or RF sealing to form the seals, but is not limited to those technologies (Col. 4, lines 7-17).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized RF sealing as taught by Ingram as an obvious selection of a known therapeutic hot/cold seal.
The combination of Steen, Zelaschi, and Ingram fails to teach that the seal is 5 mm.  
Evenson teaches a containment pant (Figs. 35-36) where a perimeter seal may have any suitable width and may be formed with any suitable method ([0177]) where a preferred perimeter seal width is at least 5, at least 10, at least 15, or at least 20 mm ([0177]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a 5 mm width seal as Evenson teaches that this width seal is particularly suitable for use in garments that contain a material and are used to be placed in relation to a user’s crotch ([0177]).
While, Zelaschi further teaches wherein the pad is made of a polymeric material such as polyvinylchloride (page 9, lines 3-13), the combination of Steen, Zelaschi, 
Ransom teaches wherein the top cover and the bottom cover are comprised of a combination of nylon and polyvinyl chloride ("PVC") (paragraph 0003).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the plasticized fabric of Ransom as one of the possible flexible polymeric materials of Zelaschi.
The combination of Steen, Zelaschi, Ingram, Evenson and Ransom does not specifically teach wherein said top cover and said bottom cover measuring between about 23-26 centimeters long and between about 7.5-8.5 centimeters wide.  
Fogg teaches an analogous feminine cooling pad to that of Steen where the pad can have a variety of different sizes and/or thicknesses to provide a desired level of comfort, cooling ability and/or coverage ([0035]).  Fogg teaches that according to one embodiment a pad may have a length of about 9 inches and a width of about 3 inches ([0035]), but that it will be appreciated that the cross sectional area and dimensions can be selected depending on the intended use ([0036]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a pad sized as taught by Fogg so as to provide a desired level of comfort, cooling ability and/or coverage as taught by Fogg ([0035-0036]).
The combination of Steen, Zelaschi, Ingram, Evenson, Ransom and Fogg does not teach a closable pouch for partial and/or total enclosure of the gel pack.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cover for the gel pack of Steen and Zelaschi as in Jones, in order to provide a cover that is removable, washable, and that absorbs condensation from the gel pack (Jones: column 2, lines 23-43).
The combination of Steen, Zelaschi, Ingram, Evenson, Ransom, Fogg and Jones does not teach the pouch being a black color to hide soil spots and stains.  
Kudo teaches an article for use in a crotch region that has a dark color such as black so that bodily fluids adhered thereto are less noticeable (Col. 2, lines 40-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a black color so as to make bodily fluids into which the article comes in contact less noticeable as taught by Kudo (Col. 2, lines 40-41).
Regarding claim 3, the combination teaches all of the elements of the claimed invention as stated above. 
While the combination does not explicitly state that the gel filling is between about 661.10735481932 and about 1,202.0133723988 milligrams per centimeter squared, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges of the gel composition leading to the desired temperature maintenance and gel pad size (MPEP §2144.05).
Regarding claim 5, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch is comprised of cotton and polyester blend terry cloth fabric (lines 23-43).
Regarding claim 6, the combination teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not teach wherein the cotton percentage, included in the terry cloth fabric, is between about 70-100 percent and the polyester percentage, included in the terry cloth fabric, is between about 0-30 percent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges for the material composition of the covering (MPEP §2144.05).
Regarding claim 7, the combination teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not teach wherein a thickness of the terry cloth fabric is between about 100-300 grams per square meter ("gsm"), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined these optimal ranges for the thickness of the covering (MPEP §2144.05).
Regarding claim 8, the combination teaches all of the elements of the claimed invention as stated above.
While the combination of Steen, Zelaschi, Ingram, Evenson, and Jones does not wherein the thickness of the terry cloth fabric is between about 150-200 gsm, it would 
Regarding claim 9, the combination teaches all of the elements of the claimed invention as stated above.  The combination does not specifically teach wherein the gel pack is partially or completely the color black, and the black color enables the gel pack to hide soil spots and stains.  
Kudo teaches an article for use in a crotch region that has a dark color such as black so that bodily fluids adhered thereto are less noticeable (Col. 2, lines 40-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a black color so as to make bodily fluids into which the article comes in contact less noticeable as taught by Kudo (Col. 2, lines 40-41).
Regarding claim 10, the combination of Steen, Zelaschi, Ingram, Evenson, and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch comprises a flap, whereby in a closed position the pouch completely encloses the gel pack (column 4, lines 9-16).
Regarding claim 11, the combination teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch comprises a flap, whereby in a closed position the pouch partially encloses the gel pack (column 4, lines 9-16).
Regarding claim 12, the combination teaches all of the elements of the claimed invention as stated above.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Ransom and Fogg.
Regarding claim 13, Steen teaches an apparatus comprising: a gel filling (gel substance: element 22; column 2, lines 41-61); a gel pack, said gel pack containing the gel filling, said gel pack comprising: a top cover, said top cover (first layer: element 4; column 3, lines 60-63 measuring between about 22-26 centimeters long and between about 6.5-8.5 centimeters wide, when measured flat; a bottom cover, said bottom cover (second layer: element 6; column 3, lines 60-63) measuring between about 22-26 centimeters long and between about 7-8 centimeters wide, when measured flat (column 2, lines 62-67).
Steen does not teach: a top cover, said top cover being comprised of nylon and polyvinyl chloride and said bottom cover: being comprised of a nylon and polyvinyl chloride ("PVC").
Ransom teaches a top cover, said top cover being comprised of nylon and polyvinyl chloride and said bottom cover: being comprised of a nylon and polyvinyl chloride ("PVC") (paragraph 0003).

While the combination of Steen and Ransom does not explicitly state that the gel filling measures between about 150 grams - 200 grams and when the gel pack is frozen to a temperature of less than twelve degrees Fahrenheit, the gel filling will maintain a temperature under sixty degrees Fahrenheit after being placed in skin contact for a minimum of 27 minutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal ranges for the amount of gel needed and its composition in order to have the desired temperature maintenance (MPEP §2144.05).
The combination of Steen and Ransom does not specifically teach wherein said top cover and said bottom cover measure between about 23-26 centimeters long and between about 7.5-8.5 centimeters wide.  
Fogg teaches an analogous feminine cooling pad to that of Steen where the pad can have a variety of different sizes and/or thicknesses to provide a desired level of comfort, cooling ability and/or coverage ([0035]).  Fogg teaches that according to one embodiment a pad may have a length of about 9 inches and a width of about 3 inches ([0035]), but that it will be appreciated that the cross sectional area and dimensions can be selected depending on the intended use ([0036]).
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones.
Regarding claim 14, Steen teaches perineal-sized apparatus (column 2, lines 62-67) comprising: a gel filling (gel substance: element 22); a gel pack, said gel pack for containing the gel filling (housing: element 20).
Steen does not teach a closable pouch for partial and/or total enclosure of the gel pack.
Jones teaches a closable pouch for partial and/or total enclosure of the gel pack (cover: column 2, lines 25-43).
While the combination of Steen and Jones does not explicitly teach wherein, when the perineal sized pack is frozen to at least less than about twelve degrees Fahrenheit, the gel filling maintains a temperature under 60 degrees Fahrenheit after being placed in skin contact for a minimum of 27 minutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimal ranges for the gel composition and properties of the composition in order to have the desired temperature maintenance (MPEP §2144.05).
Regarding claim 15, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pouch is machine washable (column 2, lines 25-31).
Regarding claim 18, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Jones further teaches wherein the pack is hand washable with soap and water (column 2, lines 25-31).
Regarding claim 19, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
Steen further teaches wherein the pack and/or the pouch is contoured to fit a human perineal area (column 2, lines 9-67).
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones and further in view of US 2015/0080827 to Fogg (Fogg).
Regarding claim 16, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
The combination of Steen and Jones teaches all of the elements of the claimed invention as stated above wherein the pouch is disposable.
Fogg teaches wherein the pouch is disposable (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the pouch of Steen and Jones disposable as in Fogg in order maximize cleanliness to the user and eliminate the need to clean the product (Fogg: paragraph 0013).
Regarding claim 17, the combination of Steen, Jones, and Fogg teaches all of the elements of the claimed invention as stated above.
Fogg further teaches wherein the disposable pouch is constructed of polypropylene fabric (paragraphs 0023-0024).
Regarding claim 20, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.

Fogg teaches wherein the pouch is microwavable (paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the device of Steen and Jones to be microwavable so that the gel pack could be used for both cooling and heating therapies (Fogg: paragraph 0039).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Jones and further in view of Zelaschi.
Regarding claim 21, the combination of Steen and Jones teaches all of the elements of the claimed invention as stated above.
The combination of Steen and Jones does not teach wherein the pouch is heated by being placed in hot water.
Zelaschi teaches wherein the pouch is heated by being placed in hot water (page 10, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the device of Steen and Jones to be heated with hot water so that the gel pack could be used for both cooling and heating therapies.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KAITLYN E SMITH/Primary Examiner, Art Unit 3794